NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT




ROBERT L. POTT and ALTALEE                    )
JACKSON,                                      )
                                              )
             Appellants,                      )
                                              )
v.                                            )      Case No. 2D18-4062
                                              )
DEPARTMENT OF BUSINESS AND                    )
PROFESSIONAL REGULATION,                      )
CONSTRUCTION INDUSTRY                         )
LICENSING BOARD,                              )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 1, 2019.

Appeal from the Construction Industry
Licensing Board.

Robert L. Pott and Altalee Jackson, pro se.

Ross Marshman, Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.